Per Curiam :
The appellant has no equity which he can invoke against theappellee. The latter is entitled to the money by virtue of the-*90priority of his lien. His right thereto cannot be defeated under the agreement set up by the appellant as made with a former owner of the judgment. No actual or constructive notice of the agreement was given to the appellee. He bought the judgment relying on the record. If one of two innocent persons must suffer, the loss must fall on the appellant whose omission to give the notice has caused his loss.
Decree affirmed and appeal dismissed, at the costs of the appellant.